Citation Nr: 0427233	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for human immunodeficiency 
virus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to May 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
human immunodeficiency virus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran had requested a video conference hearing with the 
Board, and a hearing was scheduled in September 2004.  There 
were technical difficulties on that day that prevented the 
hearing from taking place.  The Board notes that the veteran 
appeared for his hearing.  The veteran, however, changed his 
mind and stated that he wanted to withdraw his request for a 
hearing before the Board and, instead, have a hearing before 
the RO.  He has submitted such request in writing.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

The RO should schedule a hearing before a 
Hearing Officer.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



___________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


